                    Case 2:20-mj-00582-PLD Document 1 Filed 03/18/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                               Western District of Pennsylvania

                  United States of America                      )
                               v.                               )
                                                                )       Case No.
             RALPH JUSTIN P. SAUNDERS
                                                                )                  20-
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                March 17, 2020               in the county of                Allegheny            in the
     Western           District of       Pennsylvania       , the defendant(s) violated:

            Code Section                                                  Offense Description
21 U.S.C. § 841(a)(1)                        Possession with Intent to Distribute 40 Grams or More of Fentanyl, a
21 U.S.C. § 841(b)(1)(B)(vi)                 Schedule II Controlled Substance




         This criminal complaint is based on these facts:




         li7f' Continued on the attached sheet.


                                                                                           ,.,-;-<.~
                                                                                     r''         Cpmplainant 's signature
                                                                                     ...,._,,,,......

                                                                                                SA John Balish
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:             03/18/2020                                        ~c_
City and state:                  Pittsburgh, Pennsylvania                Honorable Patricia L. Dodge, U.S. Magistrate Judge
                                                                                             Printed name and title
